Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and response received January 7, 2021.  Claim 1 was amended.  Claims 1-21 are pending.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Park et al. (US 2014/0332793 A1), which was discussed in the October 7, 2020 office action.  While Park et al. teaches host material the same as instant formula 2, Park et al. does not teach using the host material with a second host material of instant formula 1.  In the remarks received January 7, 2021, applicant describes unexpectedly improved results of lifetime and efficiency in light emitting devices when host materials of instant formula 1 and 2 are used in combination as claimed in independent claim 1 in comparison to use of only one of the host materials in a device (see 1/07/2021 remarks pages 33-38).
Claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786